Important Proxy News for Shareholders of Vanguard Florida Focused Long-Term Tax-Exempt Fund Important Proxy News for Shareholders Vanguard Florida Focused Long-Term Tax-Exempt Fund Proxy Information Vanguard Florida Focused Long-Term Tax-Exempt Fund (the Florida Fund) will host a Special Meeting of Shareholders on Monday, July 22, 2013, at 4 p.m., Eastern time , at Vanguards headquarters in Malvern, Pennsylvania. The purpose is for shareholders to vote on a proposal to reorganize the Florida Fund on a tax-free basis into Vanguard Long-Term Tax-Exempt Fund. The first few pages of this booklet highlight key points about the proposed reorganization and explain the proxy processincluding how to cast your votes. Before you vote, please read the full text of the combined proxy statement/ prospectus for a complete understanding of the proposal. Please Vote Immediately! You can vote by mail, telephone, through the Internet or a mobile device, or in person; details can be found on the enclosed proxy insert. Key Points About the Proposed Reorganization Purpose of the Reorganization The purpose of the proposed reorganization is to combine Vanguard Florida Focused Long-Term Tax-Exempt Fund (the Florida Fund) with Vanguard Long-Term Tax-Exempt Fund (the National Fund) (each, a Fund and collectively, the Funds). The reorganization has been proposed in response to changes in Floridas tax laws and to allow Florida Fund shareholders to invest in a more broadly diversified fund. Prior to January 1, 2007, Florida residents were subject to the Florida Intangible Personal Property Tax, which taxed certain assets, such as investments in mutual funds. Florida residents holding mutual funds that invested predominantly in bonds issued by Florida, its municipalities, and agencies (Florida issuers) were not subject to this tax. On January 1, 2007, the Florida Intangible Personal Property Tax was repealed. The repeal of this tax has decreased the economic benefit derived from investing in a municipal bond fund that holds a considerable amount of its assets in bonds issued by Florida issuers. The proposed reorganization offers Florida Fund shareholders an opportunity to merge into a larger, more diversified fund that also seeks to provide current income exempt from federal income taxes, with expense ratios identical to and performance comparable with the Florida Fund. The Florida Fund was introduced in 1992. This Fund seeks to provide current income that is exempt from federal income taxes, with the expectation that the Funds shares will be exempt from Florida state taxes, if any. The Florida Fund is intended for Florida residents only. The Funds primary investment strategy is to invest primarily in high-quality municipal bonds issued by state and local governments and regional governmental authorities. Under normal circumstances, at least 80% of the Florida Funds assets will be invested in securities whose income is exempt from federal income taxes and Florida state taxes, if any. The Fund invests at least 50% of its assets in municipal bonds of Florida issuers. The National Fund, which has a significantly larger asset base than the Florida Fund, was introduced in 1977. The Fund seeks to provide a high and sustainable level of current income that is exempt from federal income taxes. Under normal market conditions, the National Fund invests at least 80% of its assets in tax-exempt securities. Florida Fund shareholders would benefit from becoming shareholders of the National Fund, which is a larger, more broadly diversified fund. The Florida Fund is classified as nondiversified and may invest a greater percentage of its assets in the securities of a few issuers, while the National Fund is diversified and invests in a broader range of issuers. Both Funds have identical expense ratios, comparable performance, and I common strategies and risks. Since the change to Floridas tax laws, Florida Fund shareholders receive no additional tax benefits from investing in the Fund as compared to the National Fund. Investors in the Florida Fund would be able to receive the same tax treatment from owning a long-term tax-exempt mutual fund that seeks to provide current income exempt from federal income taxes, like the National Fund. Finally, combining the Funds would benefit both sets of shareholders by allowing fixed costs to be spread over a larger asset base, which could lead to lower expenses for the combined fund over time. Identical Low Costs for Shareholders The Funds have identical expense ratios: each Funds Investor Shares and Admiral Shares have expense ratios of 0.20% and 0.12%, respectively, which translates into an annual cost to shareholders of $20 and $12, respectively, for each $10,000 invested. Common Investment Objectives, Investment Strategies, Risks, and Investment Advisory Arrangements Both Funds have an investment objective of seeking current income exempt from federal income taxes; however, there is an expectation that the Florida Funds shares will be exempt from Florida state taxes, if any. The Florida Fund is classified as nondiversified and it invests at least 50% of its assets in municipal bonds issued by Florida issuers. The Fund may also invest up to 50% of its assets in non-Florida municipal bonds. The National Fund is a diversified fund, and invests 80% of its assets in tax-exempt securities that are issued by state and local municipalities. The Funds have identical portfolio maturity policies. Both Funds invest at least 75% of their assets in municipal securities within the top three credit-rating categories as determined by a nationally recognized statistical rating organization (e.g., Aaa, Aa, and A by Moodys Investors Service, Inc.), with each Fund being able to invest up to 20% of its assets in securities that are subject to the alternative minimum tax. Finally, both Funds benchmark their returns to the same index, the Barclays Municipal Bond Index, which includes most investment-grade tax-exempt bonds that are issued by state and local governments. The Funds have almost the identical set of primary risks. Since the Florida Fund is classified as nondiversified and invests at least 50% of its assets in the municipal bonds of Florida issuers, the Fund has two additional primary risks: nondiversification risk and state-specific risk. The Florida Fund is more vulnerable to unfavorable developments in Florida than are funds that do not focus their investments in that state. The Florida Fund may invest a greater percentage of its assets in particular issuers compared to other mutual funds, which subjects the Fund to the risk that its performance may be hurt disproportionately by the poor performance of relatively few securities. All of the other risks for both Funds are identical. II The Vanguard Group, Inc. (Vanguard), serves as investment advisor to both Funds through its Fixed Income Group. However, the Funds have different portfolio managers that are primarily responsible for each Funds day-to-day management. Comparable Investment Performance As shown in the following table, the average annual total returns of the Investor Shares and Admiral Shares of the National Fund have been comparable to those of the Florida Fund. Also shown are the returns of the Funds benchmark, the Barclays Municipal Bond Index, which is an index that includes most investment-grade tax-exempt bonds that are issued by state and local governments. Average Annual Total Returns 1 for Year Ended December 31, 2012 2 1 Year 5 Years 10 Years Vanguard Florida-Focused Long-Term Tax-Exempt Fund Investor Shares 7.61% 5.69% 4.86% Vanguard Florida-Focused Long-Term Tax-Exempt Fund Admiral Shares 7.70% 5.77% 4.94% Vanguard Long-Term Tax-Exempt Fund Investor Shares 8.08% 5.67% 4.84% Vanguard Long-Term Tax-Exempt Fund Admiral Shares 8.16% 5.76% 4.92% Barclays Municipal Bond Index 6.78% 5.91% 5.10% 1 Returns shown are before taxes and net of fees. 2 Keep in mind that the Funds past performance does not indicate how they will perform in the future. Actual future performance may be higher or lower than the performance shown. Service Arrangements Each Fund is part of The Vanguard Group, which consists of more than 180 mutual funds. Through their jointly owned subsidiary, Vanguard, the Funds obtain at cost virtually all of their corporate management, administrative, and distribution services. Vanguard also provides investment advisory services on an at-cost basis to the Funds. Vanguard employs a supporting staff of management and administrative personnel needed to provide the requisite services to the Funds and also furnishes the Funds with necessary office space, furnishings, and equipment. Each Fund pays its share of Vanguards operating expenses, which are allocated among the Funds under methods approved by the board of trustees of each Fund. In addition, each Fund bears its own direct expenses, such as legal, auditing, and custodial fees. III How the Reorganization Will Affect Your Account If Florida Fund shareholders approve the proposed reorganization, then your Florida Fund shares will be exchanged, on a tax-free basis, for an equivalent dollar amount of shares in the National Fund. Your shares will be of the same class, Investor or Admiral. Your account registration and account options will be the same, unless you alter them. In addition, your aggregate tax basis in your shares will remain the same. The Florida Fund is closed to new accounts, and it will stop accepting purchase requests from existing accounts shortly before the reorganization is schedule to occur. Tax-Free Nature of the Reorganization The proposed exchange of shares is expected to be accomplished on a tax-free basis. Accordingly, we anticipate that Florida Fund shareholders will not realize any capital gains or losses from the reorganization. However, you should pay close attention to these points:  Florida Funds final distribution. Prior to the reorganization, the Florida Fund will distribute its realized capital gains, if any.  Payments of distributions. Following the reorganization, National Fund shareholders (including former shareholders of the Florida Fund) will participate fully in the daily income distributions and annual capital gain distributions, if any, made for the Investor Shares or Admiral Shares, as appropriate, of the National Fund.  Cost basis. Following the reorganization, your aggregate cost basis and your holding period in your shares will remain the same. However, your nominal per-share cost basis will change as a result of differences in the share prices of the Florida Fund and the National Fund. Vanguard will provide to you certain cost basis information in connection with the reorganization on its Report of Organizational Actions Affecting Basis of Securities, which will be available on vanguard.com shortly after the reorganization. IV Questions & Answers Q. Who gets to vote? A. Any person who owned shares of the Florida Fund on May 1, 2013, the record date, gets to voteeven if the investor later sold the shares. Q. How can I vote? A. You can vote in any one of five ways: 1. Through the internet at the website listed on the enclosed proxy card or voting instruction card. 2. By telephone , with a toll-free call to the number listed on the enclosed proxy card or voting instruction card. 3. By mail , with the enclosed proxy card or voting instruction card. 4. Through a mobile device , such as a smart phone or tablet. 5. In person at the Shareholder Meeting in Malvern, Pennsylvania, on July 22, 2013. Vote through Vote by phone Vote by mail Vote through a Vote in person the internet Call the phone Vote, sign, and mobile device Attend the Shareholder Log on to the website number indicated date the proxy You can use the quick Meeting on Monday, listed on the enclosed on your proxy card card and return in response (QR) reader July 22, 2013, at 4 p.m. proxy card or voting or voting instruction the postage-paid and scan the QR code Eastern time, at Vanguards instruction card. card. Follow the envelope. on your proxy card. Malvern, Pennsylvania Follow the on-screen recorded instructions. headquarters at 100 instructions. (Available 24 hours Vanguard Boulevard, per day.) Malvern, PA 19355. We encourage you to vote through the internet or by telephone, using the voting control number that appears on your proxy card or voting instruction card. These voting methods will save your fund money (because they require no return postage). Whichever method you choose, please take the time to read the full text of this proxy statement/prospectus before you vote. If you would like to change a cast vote prior to the Special Meeting date, you may do so using any of the methods previously described above. V Q. I plan to vote by mail. How should I sign my proxy card? A. You should sign your name exactly as it appears on the enclosed proxy card or voting instruction card. Q. Whom should I call with questions? A. Please call Vanguard at 800-662-7447 with any additional questions about the proposed reorganization or the upcoming Shareholder Meeting. VI Vanguard Florida Focused Long-Term Tax-Exempt Fund, a series of Vanguard Florida Tax-Free Funds Notice of Special Meeting of Shareholders Vanguard Florida Focused Long-Term Tax-Exempt Fund (the Florida Fund) will host a Special Meeting of Shareholders on July 22, 2013, at 4 p.m., Eastern time. At the meeting, we will ask shareholders of the Florida Fund to vote: 1. To approve or disapprove the Agreement and Plan of Reorganization, providing for (i) the transfer of substantially all of the assets of the Florida Fund to Vanguard Long-Term Tax-Exempt Fund (the National Fund), a series of Vanguard Municipal Bond Funds, in exchange for shares of beneficial interest of the National Fund; (ii) the assumption by the National Fund of the liabilities of the Florida Fund; and (iii) the distribution of National Fund shares to the shareholders of the Florida Fund in complete liquidation of the Florida Fund. 2. To transact such other business as may properly come before the Special Meeting. The Special Meeting will be held at Vanguards Malvern, Pennsylvania headquarters at 100 Vanguard Boulevard, Malvern, PA 19355 . The board of trustees for the Florida Fund has fixed the close of business on May 1, 2013, as the record date for the determination of those shareholders entitled to receive notice of, and to vote at, the Special Meeting. By Order of the Board of Trustees, YOUR VOTE IS IMPORTANT You can vote easily and quickly through the internet, by toll-free telephone call, by mobile device, or by mail. Simply follow the instructions that appear on the enclosed proxy card or voting instruction card. You may also vote in person at the meeting on July 22, 2013. Please help your fund avoid the expense of a follow-up mailing by voting today . VII Combined Proxy Statement/Prospectus Proxy Statement for: Vanguard Florida Focused Long-Term Tax-Exempt Fund, a series of Vanguard Florida Tax-Free Funds Prospectus for: Vanguard Long-Term Tax-Exempt Fund, a series of Vanguard Municipal Bond Funds Introduction Proposal Summary. This combined proxy statement/prospectus describes a reorganization proposal to combine Vanguard Florida Focused Long-Term Tax-Exempt Fund (the Florida Fund) with and into Vanguard Long-Term Tax-Exempt Fund (the National Fund) (each, a Fund and collectively, the Funds). The Florida Funds investment objective is to provide current income that is exempt from federal income taxes, with the expectation that the Funds shares will be exempt from Florida state taxes, if any. The National Funds investment objective is to provide a high and sustainable level of current income that is exempt from federal personal income taxes. The reorganization has been proposed in response to changes in Floridas tax laws that eliminate the tax benefit previously realizable through ownership of a Florida-specific municipal bond fund. The reorganization involves a few basic steps. The Florida Fund will transfer substantially all of its assets and liabilities to the National Fund. Simultaneously, the National Fund will open an account for each shareholder of the Florida Fund, crediting it with an amount of the National Funds Investor Shares or Admiral Shares, as appropriate, equal in value to the shares of the Florida Fund owned by each shareholder at the time of the reorganization. Thereafter, the Florida Fund will be liquidated and dissolved. These steps together are referred to in this proxy statement/prospectus as the Reorganization. The address for the Florida Fund and the National Fund is P.O. Box 2600, Valley Forge, PA 19482, and the telephone number is 610-669-1000 or 800-662-7447. The Florida Fund is a series of Vanguard Florida Tax-Free Funds, and the National Fund is a series of Vanguard Municipal Bond Funds. Both Funds are series of Delaware statutory trusts. 1 Read and Keep These Documents. Please read this entire proxy statement/ prospectus along with the enclosed National Fund prospectus, dated February 27, 2013, before casting your vote. The prospectus sets forth concisely the information about the National Fund that a prospective investor should know before investing. These documents contain information that is important to your proxy vote decision, and you should keep them for future reference. Additional Information Is Available. The National Funds Statement of Additional Information (dated February 27, 2013) contains important information about the National Fund. It has been filed with the U.S. Securities and Exchange Commission (the SEC) and is incorporated into this proxy statement/prospectus by reference. In addition, the Florida Funds prospectus and Statement of Additional Information, each dated March 28, 2013, as supplemented, are incorporated by reference into and are considered part of this proxy statement/prospectus. The Statement of Additional Information relating to the Reorganization dated May 10, 2013, also is incorporated by reference into this proxy statement/prospectus. The audited financial statements and related independent registered public accounting firms report for the Florida Fund are contained in the annual report for the year ended November 30, 2012, and in the National Fund annual report for the year ended October 31, 2012. You can obtain copies of these documents, without charge, by calling Vanguard at 800-662-7447, by writing to us at P.O. Box 2600, Valley Forge, PA 19482-2600, or by visiting the SECs website (sec.gov). The board of trustees for the Florida Fund has fixed the close of business on May 1, 2013, as the record date for the determination of those shareholders entitled to receive notice of, and to vote at, the Special Meeting. The number of Florida Fund shares outstanding on May 1, 2013, was 77,504,238.733. This proxy statement/ prospectus is expected to be sent to shareholders on or about May 13, 2013. These securities have not been approved or disapproved by the Securities and Exchange Commission, nor has the SEC passed upon the accuracy or adequacy of this proxy statement/prospectus. Any representation to the contrary is a criminal offense. 2 Overview This section summarizes key information concerning the proposed Reorganization. Keep in mind that more detailed information appears throughout the proxy statement/ prospectus. Please be sure to read everything. The Proposed Reorganization. At a meeting on March 21, 2013, the board of trustees for the Florida Fund approved a plan to combine the Florida Fund with the National Fund. The plan calls for the Florida Fund to transfer substantially all of its assets and liabilities to the National Fund in exchange for Investor Shares or Admiral Shares, as appropriate, of the National Fund. If the proposal is approved, shareholders of the Florida Fund will receive shares of the corresponding class of the National Fund equivalent in value to their investments in the Florida Fund at the time of the Reorganization. The closing of the Reorganization is currently expected to occur on or about July 26, 2013. The Florida Fund will then be liquidated and dissolved. The Reorganization will result in an exchange of your shares in the Florida Fund for new Investor Shares or Admiral Shares, as appropriate, of the National Fund, and it is expected to occur on a tax-free basis. The board of trustees of the Florida Fund has concluded that the participation by the Florida Fund in the proposed Reorganization is in the best interests of the Florida Fund and will not dilute the interests of Florida Fund shareholders. Accordingly, the board of trustees of the Florida Fund is submitting the Reorganization to the shareholders of the Florida Fund and recommending that shareholders of the Florida Fund vote FOR the Reorganization. Investment Objective, Strategies, and Risks of Each Fund. The investment objective, primary investment strategies, and primary risks of the Florida Fund are similar to those of the National Fund. Both Funds seek current income that is exempt from federal income taxes. However, there is an expectation that the Florida Funds shares will be exempt from Florida state taxes, if any. The Florida Fund is intended for Florida residents only. The National Funds investment objective is to provide a high and sustainable level of current income that is exempt from federal personal income taxes only, without a state-specific mandate. The Funds have similar investment strategies, with the exception that the Florida Fund has a greater exposure to bonds issued by Florida issuers. The Florida Fund invests at least 80% of its assets in securities whose income is exempt from federal income and Florida state taxes, with at least 50% of its assets invested in municipal bonds of Florida issuers. However, the Florida Fund may invest up to 50% in non-Florida municipal bonds. The National Fund invests at least 80% of its assets in tax-exempt securities, which are state and local municipal securities that provide income that is exempt from federal income taxes. The Funds have the same portfolio maturity policies and credit quality criteria. 3 The Funds have identical primary risks, except that the Florida Fund has two additional primary risks: state-specific risk and nondiversification risk. State-specific risk is the chance that developments in Florida will adversely affect the securities held by the Fund and that the Fund is more vulnerable to unfavorable developments in Florida than other funds not focusing on a particular state. Nondiversification risk is the chance that the Funds performance may be hurt disproportionately by the poor performance of relatively few securities since it may invest a greater percentage of its assets in the securities of particular issuers. The Florida Fund is subject to these additional risks because the Fund is required to invest at least 50% of its assets in municipal bonds of Florida issuers. These investment objectives, strategies, and risks are discussed in detail under the section entitled  Investment Practices and Risk Considerations . Complete descriptions of the investment objective, policies, strategies, and risks of the Florida Fund and the National Fund are contained in each Funds prospectus, along with any accompanying prospectus supplements, and Statement of Additional Information. If Florida Fund shareholders do not approve the Reorganization, then its board of trustees will consider other alternatives, including but not limited to liquidation of the Florida Fund. Investment Advisor. The Vanguard Group, Inc. (Vanguard), serves as investment advisor to both Funds. Vanguard provides investment advisory services on an at-cost basis, subject to the supervision and oversight of the trustees and officers of the Fund. Further details about the advisory arrangements for the Florida Fund and National Fund are provided in this Overview and under the section entitled  Additional Information About the Funds . Service Arrangements. Each Fund is part of The Vanguard Group, which consists of more than 180 mutual funds. Through their jointly owned subsidiary, Vanguard, the Funds obtain at cost virtually all of their corporate management, administrative, and distribution services. Vanguard also provides investment advisory services on an at-cost basis to the Funds. Vanguard employs a supporting staff of management and administrative personnel needed to provide the requisite services to the Funds and also furnishes the Funds with necessary office space, furnishings, and equipment. Each Fund pays its share of Vanguards operating expenses, which are allocated among the Vanguard funds under methods approved by the board of trustees of each Fund. In addition, each fund bears its own direct expenses, such as legal, auditing, and custodial fees. Vanguard was established and operates under an Amended and Restated Funds Service Agreement (Funds Service Agreement). The Funds Service Agreement provides that each Fund may be called upon to invest up to 0.40% of its current net assets in Vanguard. The amounts that each Fund has invested are adjusted from time to time in order to maintain the proportionate relationship between each Funds relative net assets and its contribution to Vanguards capital. As of October 31, 2012, 4 the National Fund had contributed $1,131,000 in capital to Vanguard, representing 0.01% of the Funds average net assets and 0.45% of Vanguards capitalization. As of November 30, 2012, the Florida Fund had contributed $134,000 in capital to Vanguard, representing 0.01% of the Funds average net assets and 0.05% of Vanguards capitalization. Additional information about the service agreements for each Fund appears under the section entitled  Additional Information About the Funds . Purchase, Redemption, Exchange, and Conversion Information. The purchase, redemption, exchange, and conversion features of the National Fund and the Florida Fund are identical. Distribution Schedules. The Funds have identical distribution schedules. Each Funds income dividends are declared daily and distributed monthly; capital gains distributions, if any, generally occur annually in December. Tax-Free Reorganization. It is expected that the proposed Reorganization will constitute a tax-free reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the Code). As a condition to closing the Reorganization, the Funds will receive a favorable opinion from legal counsel as to the foregoing income tax consequences of the Reorganization. Please see the section entitled  Information About the Reorganization: Tax-Free Reorganization  for additional information. 5 Fees and Expenses The following tables compare the fees and expenses of Investor Shares and Admiral Shares of the Florida Fund as of November 30, 2012, with the fees and expenses of Investor Shares and Admiral Shares of the National Fund as of October 31, 2012. The tables also show the estimated fees and expenses of Investor Shares and Admiral Shares of the combined Fund, on a pro forma basis, as of October 31, 2012, and do not include the estimated costs of the Reorganization (for information about the costs of the Reorganization please see 
